         Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 1 of 36




                       THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

In re:                                                §
                                                      §
NEWSCO INTERNATIONAL ENERGY                           §       Case No. 19-36767 (DRJ)
SERVICES USA, INC.                                    §
                                                      §       Chapter 11
                        Debtor                        §


 DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES
                  USA, INC. UNDER 11 U.S.C. §1125

THIS PROPOSED DISCLOSURE STATEMENT HAS NOT BEEN APPROVED UNDER
SECTION 1125(b) OF THE BANKRUPTCY CODE BY THE BANKRUPTCY COURT AS
CONTAINING ADEQUATE INFORMATION FOR USE IN CONNECTION WITH THE
SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN OF
REORGANIZATION DESCRIBED HEREIN. ACCORDINGLY, THE FILING AND
DISSEMINATION OF THIS PROPOSED DISCLOSURE STATEMENT ARE NOT
INTENDED AND SHOULD NOT IN ANY WAY BE CONSTRUED AS A SOLICITATION OF
VOTES ON THE PLAN, NOR SHOULD THE INFORMATION CONTAINED HEREIN BE
RELIED UPON FOR ANY PURPOSE BEFORE A CONDITIONAL DETERMINATION BY
THE BANKRUPTCY COURT THAT THE PROPOSED DISCLOSURE STATEMENT
CONTAINS ADEQUATE INFORMATION.


DATED: November 19, 2020                       Stephen A. Roberts
                                               Clark Hill Strasburger
                                               720 Brazos, Suite 700
                                               Austin, TX 78701
                                               (512) 499-3624
                                               sroberts@clarkhill.com

                                               COUNSEL FOR DEBTOR




CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 2 of 36




                                                TABLE OF CONTENTS

I.      INTRODUCTION ...............................................................................................................2
        A.   Identity of the Debtor ...............................................................................................2
        B.   General Information Concerning Disclosure Statement ..........................................3
        C.   Definitions................................................................................................................3
        D.   Answers to Commonly Asked Questions ................................................................3
             1.      WHO IS THE DEBTOR? ............................................................................3
             2.      HOW LONG HAS THE DEBTOR BEEN IN CHAPTER 11? ..................3
             3.      WHAT IS CHAPTER 11? ...........................................................................4
             4.      WHAT IS THE DEBTOR ATTEMPTING TO DO IN CHAPTER
                     11? ................................................................................................................4
             5.      IF THE PLAN OF REORGANIZATION GOVERNS HOW MY
                     CLAIM IS TREATED, WHY AM I RECEIVING THIS
                     DISCLOSURE STATEMENT? ..................................................................4
             6.      HAS THIS DISCLOSURE STATEMENT BEEN APPROVED
                     BY THE COURT? .......................................................................................4
             7.      WHY IS CONFIRMATION OF THE PLAN OF
                     REORGANIZATION IMPORTANT? ........................................................5
             8.      WHAT IS NECESSARY TO CONFIRM THE PLAN OF
                     REORGANIZATION? ................................................................................5
             9.      ARE CREDITORS ENTITLED TO VOTE ON THE PLAN? ...................6
             10.     HOW WILL THIS PLAN TREAT MY CLAIM? .......................................6
             11.     WHEN IS THE DEADLINE FOR RETURNING MY BALLOT? ............6
II.     INFORMATION CONCERNING THE DEBTOR.............................................................6
        A.   Overview of the Debtor ...........................................................................................6
        B.   Management of the Debtor ......................................................................................7
        C.   Events Leading to Filing ..........................................................................................7
III.    FINANCIAL INFORMATION .........................................................................................10
IV.     ANALYSIS AND VALUATION OF PROPERTY ..........................................................10
        A.  Real Property .........................................................................................................10
        B.  Personal Property ...................................................................................................10
V.      PLAN OF REORGANIZATION ......................................................................................11
        A.   Overview of the Plan .............................................................................................11
        B.   Means for Implementation of the Plan...................................................................12
        C.   The Creditors’ Trust ...............................................................................................12
        D.   Administrative Expense Claims.............................................................................14
        E.   Analysis and Treatment of Claims .........................................................................15
             1.     Class 1 Claims - Allowed Priority Tax Claims..........................................15
             2.     Class 2 - Allowed Unsecured Claims. .......................................................15
             3.     Class 3 Interests – Allowed Equity Interests in the Debtor. ......................16
        F.   Assumption and Rejection of Leases and Executory Contracts ............................16
        G.   Claims Allowance Procedure .................................................................................17
        H.   Post-Confirmation Procedure.................................................................................17


                                                                   i
CLARKHILL\J1452\397071\261299332.v2-11/18/20
        Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 3 of 36




VI.     FEASIBILITY OF THE PLAN AND RISK TO CREDITORS........................................17
VII.    EFFECT OF CONFIRMATION OF PLAN ......................................................................17
        1.   Discharge ...............................................................................................................17
        2.   Injunction ...............................................................................................................18
VIII.   RETENTION OF JURISDICTION ...................................................................................18
IX.     LIQUIDATION VALUE/ANALYSIS ..............................................................................18
X.      ALTERNATIVES TO THE DEBTOR’S PLAN ..............................................................19
XI.     TAX CONSEQUENCES ...................................................................................................19
XII.    PENDING AND POTENTIAL LITIGATION .................................................................20
        A.   Pending Litigation ..................................................................................................20
        B.   Avoidance Actions .................................................................................................20
        C.   Other Litigation ......................................................................................................21
        D.   Preservation of Claims ...........................................................................................21
XIII.   SOLICITATION OF VOTES ............................................................................................22




                                                                  ii
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 4 of 36




                          IMPORTANT NOTICE AND DISCLAIMER

THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SECTION 1125 OF THE BANKRUPTCY CODE AND RULE 3016 OF THE FEDERAL
RULES OF BANKRUPTCY PROCEDURE, AND NOT NECESSARILY IN
ACCORDANCE WITH FEDERAL OR STATE SECURITIES LAWS OR OTHER NON-
BANKRUPTCY LAW. THIS DISCLOSURE STATEMENT WAS PREPARED TO
PROVIDE HOLDERS OF CLAIMS AGAINST THE DEBTOR WITH “ADEQUATE
INFORMATION” (AS DEFINED IN THE BANKRUPTCY CODE) SO THAT THEY CAN
MAKE AN INFORMED JUDGMENT ABOUT THE PLAN. THIS DISCLOSURE
STATEMENT AND ALL EXHIBITS HERETO, INCLUDING THE PLAN, SHOULD BE
READ. PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
PLAN AND THE EXHIBITS ANNEXED TO THE DISCLOSURE STATEMENT AND
THE PLAN.

THERE HAS BEEN NO INDEPENDENT AUDIT OF THE FINANCIAL INFORMATION
CONTAINED IN THIS DISCLOSURE STATEMENT EXCEPT AS EXPRESSLY
INDICATED HEREIN. THIS DISCLOSURE STATEMENT WAS COMPILED FROM
INFORMATION OBTAINED FROM NUMEROUS SOURCES BELIEVED TO BE
ACCURATE TO THE BEST OF THE DEBTOR’S KNOWLEDGE, INFORMATION AND
BELIEF. NO GOVERNMENTAL AUTHORITY HAS PASSED ON, CONFIRMED OR
DETERMINED THE ACCURACY OR ADEQUACY OF THE INFORMATION
CONTAINED HEREIN.

NOTHING STATED HEREIN WILL BE DEEMED OR CONSTRUED AS AN
ADMISSION OF ANY FACT OR LIABILITY BY ANY PARTY, OR BE ADMISSIBLE IN
ANY PROCEEDING INVOLVING THE DEBTOR OR ANY OTHER PARTY, OR BE
DEEMED CONCLUSIVE EVIDENCE OF THE TAX OR OTHER LEGAL EFFECTS OF
THE PLAN ON THE DEBTOR OR HOLDERS OF CLAIMS OR EQUITY INTERESTS.
CERTAIN STATEMENTS CONTAINED HEREIN, BY NATURE, ARE FORWARD-
LOOKING AND CONTAIN ESTIMATES AND ASSUMPTIONS. THERE CAN BE NO
ASSURANCE THAT SUCH STATEMENTS WILL REFLECT ACTUAL OUTCOMES.

THE STATEMENTS CONTAINED HEREIN ARE MADE AS OF THE DATE HEREOF,
UNLESS ANOTHER TIME IS SPECIFIED. THE DELIVERY OF THIS DISCLOSURE
STATEMENT WILL NOT BE DEEMED OR CONSTRUED TO CREATE ANY
IMPLICATION THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AT
ANY TIME AFTER THE DATE HEREOF.

HOLDERS OF CLAIMS AND EQUITY INTERESTS SHOULD NOT CONSTRUE THE
CONTENTS OF THIS DISCLOSURE STATEMENT OR THE PLAN AS PROVIDING
ANY LEGAL, BUSINESS, FINANCIAL OR TAX ADVICE. THEREFORE, EACH SUCH
HOLDER SHOULD CONSULT WITH ITS OWN LEGAL, BUSINESS, FINANCIAL AND
TAX ADVISORS AS TO ANY SUCH MATTERS CONCERNING THIS DISCLOSURE
STATEMENT OR THE PLAN AND THE TRANSACTIONS CONTEMPLATED

                                        1
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 5 of 36




THEREBY.NO SOLICITATION OF VOTES HAS BEEN OR MAY BE MADE EXCEPT
PURSUANT TO THIS DISCLOSURE STATEMENT AND 11 U.S.C. § 1125 AND NO
PERSON HAS BEEN AUTHORIZED TO USE ANY INFORMATION CONCERNING
THE DEBTOR TO SOLICIT ACCEPTANCES OR REJECTIONS OF THE PLAN
OTHER THAN THE INFORMATION CONTAINED IN THIS DISCLOSURE
STATEMENT. CREDITORS SHOULD NOT RELY ON ANY INFORMATION
RELATING TO THE DEBTOR OTHER THAN THAT CONTAINED IN THIS
DISCLOSURE STATEMENT AND THE EXHIBITS ATTACHED HERETO OR
SUBMITTED HEREWITH.

EXCEPT AS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE EXHIBITS,
NO REPRESENTATION CONCERNING THE DEBTOR, ITS ASSETS, PAST OR
FUTURE OPERATIONS, OR CONCERNING THE PLAN IS AUTHORIZED, NOR ARE
ANY SUCH REPRESENTATIONS TO BE RELIED UPON IN ARRIVING AT A
DECISION WITH RESPECT TO THE PLAN. ANY REPRESENTATIONS MADE TO
SECURE ACCEPTANCE OR REJECTION OF THE PLAN OTHER THAN AS
CONTAINED IN THIS DISCLOSURE STATEMENT SHOULD BE REPORTED TO
COUNSEL FOR THE DEBTOR.

NEITHER DELIVERY OF THE DISCLOSURE STATEMENT NOR ANY EXCHANGE
OF RIGHTS MADE IN CONNECTION WITH THE DISCLOSURE STATEMENT AND
THE PLAN SHALL UNDER ANY CIRCUMSTANCES IMPLY THAT THERE HAS
BEEN NO CHANGE IN THE FACTS SET FORTH HEREIN SINCE THE DATE THE
DISCLOSURE STATEMENT AND THE MATERIALS RELIED UPON IN
PREPARATION OF THE DISCLOSURE STATEMENT WERE COMPILED.

THE APPROVAL BY THE BANKRUPTCY COURT OF THIS DISCLOSURE
STATEMENT DOES NOT CONSTITUTE AN ENDORSEMENT BY THE
BANKRUPTCY COURT OF THE PLAN OR A GUARANTEE OF THE ACCURACY OR
THE COMPLETENESS OF THE INFORMATION CONTAINED HEREIN.

THIS DISCLOSURE STATEMENT AND THE PLAN ATTACHED HERETO SHOULD
BE READ IN THEIR ENTIRETY PRIOR TO VOTING ON THE PLAN. FOR THE
CONVENIENCE OF HOLDERS OF CLAIMS, THE TERMS OF THE PLAN ARE
SUMMARIZED IN THIS DISCLOSURE STATEMENT, BUT ALL SUMMARIES ARE
QUALIFIED IN THEIR ENTIRETY BY THE PLAN, WHICH CONTROLS IN THE
EVENT OF ANY INCONSISTENCY WITH THIS DISCLOSURE STATEMENT.

                                      I.       INTRODUCTION

A.      Identity of the Debtor

        NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC. (“Newsco USA” or
the “Debtor”), a Delaware corporation, filed a voluntary petition for reorganization under chapter
11 of the United States Bankruptcy Code, 11 U.S.C. § 101, et seq. (“Code”) on December 4, 2019
in the United States Bankruptcy Court for the Southern District of Texas, Houston Division

                                        2
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 6 of 36




(“Bankruptcy Court”). The Debtor has been operating as debtor-in-possession pursuant to 11
U.S.C. §§ 1107 and 1108 since the bankruptcy filing.

B.      General Information Concerning Disclosure Statement

       The Debtor has prepared and filed this Disclosure Statement consistent with the provisions
of the Bankruptcy Code. The purpose of the Plan is to maximize recovery to the Creditors. The
Debtor believes that the Plan achieves maximum recovery to all Creditors while facilitating the
reorganization of the Debtor.

        The Debtor submits this Disclosure Statement pursuant to 11 U.S.C. § 1125 and Rules
3016 and 3017 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) to all Creditors
of the Debtor for the purpose of disclosing that information which the Court has determined is
material, important, and necessary for creditors and the members of the Debtor in order to arrive
at an intelligent, reasonably, informed decision in exercising the right to vote for acceptance or
rejection of the Debtor’s Plan of Reorganization, incorporated herein (“Plan”).

        This Disclosure Statement describes the reorganization of the Debtor including the specific
treatment you, as a Creditor, will receive under the Plan. The disclosure of information contained
here is submitted as an aid and supplement to your review of the Plan in an effort to explain the
terms and implications of the Plan. If any questions arise, the Debtor urges you to contact the
Debtor’s counsel and every effort will be made to address your questions. You are also urged to
consult with your own counsel.

C.      Definitions

       Capitalized terms used herein are defined herein and in the DEFINITIONS in the Plan. If
not defined, capitalized terms have the meanings assigned to in the Bankruptcy Code and
Bankruptcy Rules.

D.      Answers to Commonly Asked Questions

        As part of the Debtor’s effort to inform Creditors regarding the Debtor’s Plan and the Plan
confirmation process, the following summary provides answers to various questions which are
often asked by a party receiving a disclosure statement.

THE FOLLOWING SUMMARIES ARE QUALIFIED IN THEIR ENTIRETY BY THE
PLAN, WHICH CONTROLS IN THE EVENT OF ANY INCONSISTENCY.

1.      WHO IS THE DEBTOR?

        Newsco International Energy Services USA, Inc.

2.      HOW LONG HAS THE DEBTOR BEEN IN CHAPTER 11?

        The Debtor filed its bankruptcy on December 4, 2019.


                                        3
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 7 of 36




3.      WHAT IS CHAPTER 11?

        Chapter 11 is the business reorganization provision of the Bankruptcy Code. It permits a
Debtor to submit a Plan of Reorganization providing for the sale, distribution or retention of its
assets to be used for the repayment of its debts on terms it believes to be manageable.

4.      WHAT IS THE DEBTOR ATTEMPTING TO DO IN CHAPTER 11?

        The principal objective of a Chapter 11 case is confirmation (approval) of a plan of
reorganization that enables a financially distressed debtor to restructure its debts and its assets. A
plan of reorganization sets forth the means for treating impaired and unimpaired claims against a
debtor. A claim is impaired under a plan of reorganization if the plan provides that such claim will
not be repaid in full or that the legal, equitable, or contractual rights of the holder of such claim
will be altered. A claim is unimpaired if it will be paid in full or the legal, equitable, or contractual
rights of the holder of such claim are not altered by the plan of reorganization. A holder of an
impaired claim generally is entitled to vote on a plan of reorganization if such claim has been
allowed under Section 502 of the Bankruptcy Code.

5.      IF THE PLAN OF REORGANIZATION GOVERNS HOW MY CLAIM IS
        TREATED, WHY AM I RECEIVING THIS DISCLOSURE STATEMENT?

        The Bankruptcy Code requires that a debtor solicit acceptances and rejections of its
proposed Plan before the Plan can be confirmed (approved) by the Bankruptcy Court. Before a
debtor can solicit acceptances of its Plan, the Bankruptcy Court must approve the Disclosure
Statement and determine that the Disclosure Statement contains information adequate to allow
creditors to make informed judgments about the Plan. After Bankruptcy Court approval of the
Disclosure Statement, then the Disclosure Statement, the proposed Plan and a ballot are sent to the
holders of claims. The creditors then have the opportunity to vote on the Plan.

6.      HAS THIS DISCLOSURE STATEMENT BEEN APPROVED BY THE COURT?

        The Court has not approved this Disclosure Statement yet. Before a Plan of Reorganization
can be confirmed, the Bankruptcy Court must find that a debtor’s Disclosure Statement contains
information of a kind, and in sufficient detail, as far as is reasonably practicable in light of the
nature and history of the debtor and the condition for the debtor’s books and records to enable a
hypothetical, reasonable investor typical of holders of claims of the relevant classes to make an
informed judgment whether to vote to accept or reject the Plan. The Bankruptcy Court’s approval
of the Disclosure Statement in this case does not constitute an endorsement of any of the
information contained in either the Disclosure Statement or the Plan.

        Likewise, although the Debtor has utilized information believed to be accurate in preparing
this Disclosure Statement, neither the Debtor nor its counsel warrant the accuracy of the
information contained in or relied upon in preparing this Disclosure Statement nor should the
Disclosure Statement be construed to be any representation or warranty whatsoever, express,
implied or otherwise, that the Plan is free from risk, that acceptance or confirmation of the Plan
will result in a risk-free or assured restructuring of the debts of the Debtor, or that the projections
or plans of the Debtor for payment will be realized.
                                        4
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 8 of 36




7.      WHY IS CONFIRMATION                    OF    THE      PLAN      OF    REORGANIZATION
        IMPORTANT?

       Confirmation (approval) of the Plan by the Bankruptcy Court is necessary for the Debtor
to provide the proposed payment to Creditors under the Plan. Unless the Plan is confirmed by the
Bankruptcy Court, the Debtor is legally prohibited from paying you what has been proposed in the
Plan.

8.      WHAT IS NECESSARY TO CONFIRM THE PLAN OF REORGANIZATION?

       At the hearing scheduled by the Bankruptcy Court for                , 2020 at____, _.m.
(Central time), in the U.S. Bankruptcy Court, 903 San Jacinto Blvd., Texas 78701, the Bankruptcy
Court will consider whether the Plan of Reorganization should be confirmed. Section 1129 of the
Bankruptcy Code contains the requirements for confirmation of a Plan of Reorganization.

        YOUR VOTE IS IMPORTANT.

        In order for the Plan to be accepted by creditors, at least two-thirds in amount and more
than one-half in number of the voting creditors in each class must affirmatively vote for the Plan.
Even if all classes of claims accept the Plan, the Bankruptcy Court may refuse to confirm the Plan.
The Bankruptcy Court must also find that the Plan complies with the applicable provisions of the
Bankruptcy Code and that the proponent of the Plan has also complied with the Bankruptcy Code.
The Bankruptcy Court must also find that the Plan has been proposed in good faith and not by any
means forbidden by law. The Bankruptcy Court must find that the proponent of the Plan (here, the
Debtor) has disclosed the identity and affiliation of the persons who will manage the Debtor after
confirmation, that the appointment of such persons is consistent with the interest of creditors and
equity security holders and with public policy, and that the identity and compensation of any
insiders that will be employed or retained by the reorganized Debtor has been disclosed. The
Bankruptcy Court must additionally find that each class of claims has either accepted the Plan or
will receive at least as much as it would under a Chapter 7 liquidation. The Bankruptcy Code also
provides for the treatment of certain priority claims. If any classes of claims are impaired under
the Plan, the Court must find that at least one class of claims that is impaired has accepted the Plan
without counting any votes by insiders. The Court must also find that confirmation of the Plan is
not likely to be followed by the liquidation or the need for further reorganization of the Debtor.
Additionally, the Plan must provide for payment of fees to the United States Trustee.

        In the event that the Plan is not accepted by all classes of claims or interest, the Debtor may
attempt to obtain confirmation under what is known as “cram-down.” To obtain confirmation by
cram-down, in general, the Bankruptcy Court must find that the Plan does not discriminate unfairly
and is fair and equitable with respect to each class of claims or interests that is impaired by the
Plan and has not accepted the Plan. The Code provides several options for a Plan to be “fair and
equitable” to a secured creditor, which includes the secured creditor retaining its lien and receiving
deferred cash payments at a market interest rate totaling either the value of the property securing
the claim or the amount of the allowed claim as found by the Bankruptcy Court, whichever is less.
With respect to a class of unsecured claims, the requirement that a Plan be “fair and equitable”
requires that the holder of an unsecured claim be paid the allowed amount of its claim or that no
junior interest receive or retain any property on account of its prior claim. In the event that the Plan
                                        5
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 9 of 36




is not accepted by all classes, notice is hereby given that the Debtor will seek to obtain confirmation
of the Plan through “cram-down.”

9.      ARE CREDITORS ENTITLED TO VOTE ON THE PLAN?

        Yes, each impaired Creditor is entitled to vote on the Debtor’s proposed Plan. If you are a
Creditor, a ballot to be used for voting on the Plan has been distributed to you with this Disclosure
Statement. If you lose your Ballot, you may request another one from Debtor’s counsel.
Instructions for completing and returning the Ballot are set forth on the Ballot and should be
reviewed carefully.

10.     HOW WILL THIS PLAN TREAT MY CLAIM?

        People who are owed money by the Debtor hold what is known as a “claim.” The Plan
organizes claims into classes based upon the type of claim and the treatment which it will receive
under the Plan. In order to determine how the Plan treats your claim, you must first determine
which class covers your claim. To find the treatment of your claim, look in the Table of Contents
to find the category which best describes your claim. Many creditors will hold what are known as
unsecured claims.

11.     WHEN IS THE DEADLINE FOR RETURNING MY BALLOT?

       The Bankruptcy Court has directed that, in order to be counted for voting purposes, the
Debtor must receive your ballot by no later than 5:00 p.m. (prevailing central time), on
       , 2020 (“Voting Deadline”), at the following address:

        PLAN BALLOTS-NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
        c/o
        Clark Hill Strasburger
        Attn: Donna Jaenike
        720 Brazos, Suite 700
        Austin, TX 78701

        You may also vote by email by sending your scanned ballot attached to an email addressed
to djaenike@clarkhill.com with the language “PLAN BALLOTS-NEWSCO” in the subject line.

IT IS IMPORTANT THAT ALL CREDITORS VOTE ON THE PLAN. THE DEBTOR
BELIEVES THAT THE PLAN PROVIDES THE BEST POSSIBLE RECOVERY TO
CREDITORS. FOR THIS REASON, THE DEBTOR BELIEVES THAT ACCEPTANCE
OF THE PLAN IS IN THE BEST INTERESTS OF THE CREDITORS AND
RECOMMENDS THAT ALL CREDITORS VOTE TO ACCEPT THE PLAN.

                   II.     INFORMATION CONCERNING THE DEBTOR

A.      Overview of the Debtor

        Newsco USA, the Debtor, is a Delaware corporation. Founded in 2010, Newsco USA is an

                                        6
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 10 of 36




enhanced recovery solutions provider to many of the industry’s leading upstream exploration and
development (“E&P”) operators and service companies with annual sales of approximately $20
million per year. Newsco provides “measurement by drilling” services, using patented and
proprietary equipment, to supply custom solutions to customers’ directional drilling needs.
Newsco’s services include a full package of well bore design and navigation capabilities. With its
proven technology, Newsco collects downhole well bore information in real time and uses that
information to direct the trajectory and direction of the drill bit, reducing the customer’s drilling
time by up to 20%. Newsco has an established presence in the Permian, Delaware and Bakken
Basins in the United States.

B.      Management of the Debtor

       The Chief Executive Officer is Billy Melville. The President and Chief Financial Officer
is Biswajit Mishra. The Chief Operating Officer is Corey D. Campbell.

C.      Events Leading to Filing

       In March 2017, Newsco was spun off from Marquard & Bahls, a Hamburg-based
multinational company whose core lines of business are energy supply, trading and logistics.
Newsco inherited an unsustainably high level of fixed costs, legacy leases and debt, and inadequate
working capital. Since then, management has improved its service model and quality of service
through streamlining its processes and workforce, reducing direct costs by 25% and its selling,
general and administrative (“SGA”) costs by 40%; but Newsco’s turnaround efforts were
hampered by capital constraints in a tight financing market, making it difficult for the company to
make the necessary capital investments to take full advantage of the demand for its premium
products and specialized services.

        In July 2019, Newsco engaged J. Paul Ossa and David Mack with the Pathfinder Group to
explore all options to sell or refinance the Debtor. Pathfinder prepared and widely distributed a
confidential sales memorandum but were unable to attract offers outside of a Chapter 11 case due
to the uncertain state of Debtor’s continuing operations. Due, in part, to the burden of legacy debt
incurred by the Debtor prior to the 2017 spinoff, the Debtor has been unable to pay its mineral
subcontractors on a timely basis, which was potentially jeopardizing the collection of accounts
receivable and Debtor’s relationships with key customers.

        Debtor’s cash flow problems were exacerbated when the party factoring its accounts
declared a default in June 2019 and exercised its right to collect the proceeds from all accounts,
not just the purchased accounts, and eventually refused to allow the release of any funds to the
Debtor for payroll and other critical operational expenses. The previous factor was paid in full in
September 2019. There are no liens on Debtor’s assets.

       The Debtor was able to obtain a commitment from a new factor conditioned upon the
Debtor filing for protection under Chapter 11.

        The Debtor filed for protection under Chapter 11 on December 4, 2019.


                                        7
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
        Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 11 of 36




         Significant Events since Filing Bankruptcy

In General

        Upon filing, Debtor sought and obtained approval to enter into a factoring arrangement to
factor its receivables. Debtor also sought and obtained permission to pay employees their pre-
petition wages and to pay certain claims secured by subcontractor mineral liens in order to facilitate
the factoring arrangement.

       The Debtor sought and obtained approval to retain Stephen A. Roberts and the firm of
Clark Hill Strasburger as counsel.

      The United States Trustee appointed a creditors committee consisting of representatives of
Abaco Drilling Technologies, LLC. (James Hanna), Phoenix Technology Services USA, Inc.
(Cam Ritchie), IAE International, Inc. (Dave Howe), and Gator Technologies, LLC. (Marcus
LeBlanc) (the “Creditors Committee”).

       The Committee sought and obtained approval to employ Justin Renshaw and the law firm
of Renshaw, P.C. to serve as counsel to the Committee.

       A creditors’ meeting under §341 of the Bankruptcy Code was held on January 23, 2020 at
which the Debtor appeared and testified

       The Court set a Bar Date for government agencies to file Proofs of Claims on June 17,
2020 and the Bar Date for filing all other Proofs Claims was April 22, 2020.

      The Debtor reduced its fixed expenses by rejecting the following leases (“Rejected
Leases”):
LESSOR            LESSEE         Address1                  Address2   DESCRIPTION OF                CONTRACT
                                 (Lessor or Sublessee)                CONTRACT OR LEASE             EFFECTIVE DATE
                                                                      CONTRACT
Bosworth         Newsco          4000 N. Big Spring, Ste              36 Month lease on a parcel    August 1, 2017
Investment Group International   114 Midland, Tx 79705                of real property located at
c/o this Realty  Energy                                               2454 W Interstate 20,
                 Services USA                                         Odessa, TX.
                 Inc.
FSP 600 17TH     Newsco          c/o Franklin Street                  65 Month lease on a parcel    August 27, 2015
STREET LLC       International   Properties Corp.                     of real property located at
                 Energy          401 Edgewater Place,                 Suite 2450S, 600 17th Street,
                 Services USA    Suite 200                            Denver Colorado. This
                 Inc.            Wakefield, MA 01880                  property was sub-leased by
                                 Attn: Scott H. Carter                Newsco to SIGIT Operating
                                                                      Company on July 11, 2019
                                                                      until the end of the lease
                                                                      term.
Newsco            Sigit       600 17th Street, Suite                  Sublease for the unexpired    August 1, 2019
International     Operating   2450S                                   term of the Suite 2450S, 600
Energy Services   Company LLC Denver, CO 80202                        7th Street, Denver, Colorado
USA Inc.                                                              primarily leased by Newsco
                                                                      from Franklin Street
                                                                      Properties Corp. until
                                                                      December 31, 2020




                                         8
       DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                                UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
        Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 12 of 36



LESSOR              LESSEE          Address1                 Address2                    DESCRIPTION OF            CONTRACT
                                    (Lessor or Sublessee)                                CONTRACT OR LEASE EFFECTIVE DATE
                                                                                         CONTRACT
Ricoh USA, Inc.     Newsco          70 Valley Stream Pkwy Wells Fargo Vendor             #3568399 - 48 month lease November 1, 2016
                    International   Malvern, PA 19355     Financial Services, LLC        of One (1) RICOH
                    Energy                                PO Box 13708                   MPC3504 Branding Set and
                    Services USA                          Macon, GA 31208-3708           One (1) RICOH MP2554SP.
                    Inc.
Ricoh USA, Inc.     Newsco          70 Valley Stream Pkwy Wells Fargo Vendor             #3448011 – 48 month lease      December 11, 2015
                    International   Malvern, PA 19355     Financial Services, LLC        of Two (2) RICOH
                    Energy                                PO Box 13708                   MPC4503 Plus copiers
                    Services USA                          Macon, GA 31208-3708
                    Inc.
RingCentral, Inc.   Newsco          20 Davis Drive                                       24 months starting April 20,   April 20 , 2017
                    International   Belmont, CA 94002                                    2017, auto renewed for         April 20, 2019 auto
                    Energy                                                               another 24 months starting     renew
                    Services USA                                                         April 20, 2019. Telephone
                    Inc.                                                                 system at Brittmoore
                                                                                         location.
Salt Creek          Newsco          Salt Creek Properties,                               10-year non-residential real   January 9, 2015
Properties, LLC     International   LLC                                                  property lease on Casper
                    Energy          Richard Bratton,                                     office space located at 3101
                    Services USA    Manager                                              Wood Ct. Casper, WY.
                    Inc.            PO Box 2390
                                    Casper, WY 82602
THREE ALLEN         Newsco          Three Allen Center Co.   Three Allen Center Co.      77 Month lease on a parcel     November 1, 2013
CENTER CO.          International   LLC                      LLC                         of real property located at
LLC                 Energy          c/o Brookfield           c/o Brookfield Properties   Suite #2800, Three Allen
                    Services USA    Properties               1200 Smith Street, Suite    Center, 333 Clay Street,
                    Inc.            1200 Smith Street,       1200                        Houston, Texas 77002. This
                                    Suite 1200               Houston, Texas 77002        property was sub-leased by
                                    Houston, Texas 77002     Attention: Senior Vice      Newsco.
                                    Attention: Three Allen   President
                                    Center Property
                                    Manager




      The Debtor shut down its operations in Wyoming and, with court approval, either sold the
equipment in Wyoming or moved it to Houston.

        The Debtor continued operating and began generating positive income and positive cash
flow and was poised to propose a reorganization plan and exit Chapter 11. Then, in the Spring of
2020, oil prices collapsed and COVID 19 spread. Because of those events, all the Debtors
customers ceased their drilling programs, and Debtor has been unable to generate new business
since then.

       Debtor collected its outstanding accounts receivable and paid the factor in full, and so the
Debtor does not have any secured creditors.

       However, the Debtor has been unable to pay its administrative claims, including the claims
of vendors providing goods and services since the commencement of this case, on a timely basis.

       Debtor has been actively seeking buyers for its business. To maintain minimal operational
capacity, the Debtor has generated some revenue from the sale of excess equipment.

       The offer presented in the Plan is the highest and best offer to the Debtor and will enable
the Debtor to pay all administrative claims and provide a return to pre-petition creditors.
                                          9
        DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                                 UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 13 of 36




                              III.     FINANCIAL INFORMATION

       By the date this case was commenced, the Debtor had no lines of credit, vendors with
subcontractors’ mineral liens were filing liens on the leases of Debtor’s customers, jeopardizing
the Debtor’s relationships, and the company was reaching a point where it could not make payroll.

        The financial information of the Debtor as of the date of the commencement of this case is
contained in the debtors Schedules of Assets and Liabilities and Statement of Financial Affairs on
file with the Court. Parties who do not have access to the courts’ online docket may contact
Debtor’s counsel to obtain a copy of those documents.

        The Debtor was able to reach an agreement with a new factor, SouthStar Financial, LLC
to acquire its accounts receivable but only by commencing this case and obtaining orders of the
court to approve the factoring arrangement and protecting the factor. As a result, the Debtor was
able to revive its operations and commence the reorganization process, until the intervention of the
decline in oil prices and the spread of the COVID-19 virus.

        The Debtor has filed monthly operating reports throughout the case, disclosing the Debtor’s
financial performance. The Monthly Operating Report covering the period from December 2019
through September 2020 is attached as EXHIBIT A hereto.

                    IV.     ANALYSIS AND VALUATION OF PROPERTY

A.      Real Property

        The Debtor does not own any real property.

B.      Personal Property

        The Debtor’s personal property consist primarily of oilfield machinery and equipment
which has dramatically dropped in value in the current downturn. The Debtor has sold off excess
equipment through the course of the case and obtained an appraisal performed by Gordon Brothers
for the remainder of the machinery and equipment. The appraisal report was dated September 29,
2020 and the appraisal was as of July 29, 2020.

       The following table provides a recap of the gross values estimated in the appraisal, a
summary of the estimated sales expenses, commissions, and holding costs, and the resulting
estimated Net Forced and Orderly Liquidation Value conclusions:




                                        10
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 14 of 36




                             V.       PLAN OF REORGANIZATION

A.      Overview of the Plan

        Debtor has entered into a letter of intent and term sheet with Sawafi Al-Jazeera Oilfield
Products and Services Co., Ltd, a Saudi Arabia limited liability company pursuant to which Sawafi
Al-Jazeera Oilfield Products and Services Co., Ltd or its designee (“Sawafi”) will acquire 100%
of the equity interest in the Debtor for $2,107,065 in cash at closing (the “Purchase Price”).

       The letter of intent and term sheet consist of a non-binding agreement among Sawafi, the
Debtor and Debtor’s affiliates including Debtor’s Canadian parent1 pursuant to which Sawafi
intends to purchase the equity in the Debtor and the assets of other affiliates including assets of
the Canadian parent, Telemetrix USA, Inc., and the intellectual property assets of Newsco
Directional Support Services, Inc.

        The Debtor expects to enter into a binding contract with Sawafi prior to the hearing on the
Plan, subject to the confirmation of the Plan.

       The objective of Sawafi is to expand its international reach in directional downhole drilling
and continue operations of the Debtor when the market supports such operations.

       In order to assure continued operations, Sawafi is requiring key management personnel,
including Corey Campbell and Richard Doncaster, Business Manager – U.S., to enter into
employment agreements.



1
 Debtor is owned by a holding company, Newsco International Holdings USA, Inc., which, in turn is owned by
Newsco International Energy Services, Inc., a Canadian corporation.
                                                        11
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                                            UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 15 of 36




        The price offered for the Debtor’s assets is based upon the orderly liquidation value without
deduction for the costs, estimated by Gordon Brothers to be $565,707 or the risk or delay
associated with an orderly liquidation of assets. The acquisition will require Sawafi to contribute
considerable capital to maintain operations, speculating that the price of oil to increase to profitable
levels within a reasonable time.

       The individuals who indirectly own the equity in the Debtor and its affiliates: CEO Billy
Melville and related entities (80%), CFO Biswajit Mishra and related entities (10%) and COO
Corey Campbell and related entities (10%) are not receiving any financial consideration from the
conveyance of their interests in the Debtor or its affiliates.

       The Letter of Intent and Term Sheet with Sawafi Al-Jazeera Oilfield Products and Services
Co., Ltd, have been provided to the Creditors’ Committee.

        The Debtor will use the funds to fund the Plan.

B.      Means for Implementation of the Plan

       On the Effective Date of the Plan, Sawafi will contribute capital to the Debtor in the amount
of $2,107,065 (the “Plan Capital Contribution”). The Debtor will cancel all existing share of
stock and issue new shares to Sawafi, so that Sawafi will own 100% of the Equity in the Debtor.
The Plan Capital Contribution will be used to pay Administrative Expenses, Cure Amounts under
Executory Contracts, Priority Tax Claims, and to establish a reserve for wind down and transition
expenses. The balance of the Plan Capital Contribution will be transferred to the Creditors’ Trust
to administer payments of pre-petition unsecured claims against the Debtor, as provided in the
Plan. The effect of the confirmation of the Plan will be to discharge the Debtor from all Claims
except as provided under the Plan.

C.      The Creditors’ Trust

        With the Plan Capital Contribution, the Debtor will pay, or establish a reserve for payment,
the Administrative Claims, the Priority Tax Claims, the Secured Equipment Claims, and the Cure
Amounts and establish a reserve for to resolve any disputed Administrative Claims and to assist
the Trustee of the Creditors’ Trust. The Debtor will transfer the balance of the funds to a Creditors
Trust to be established by the Creditors’ Committee.

        The Creditors’ Trust shall be administered by a trustee (the “Trustee”) who shall serve
until all assets of the Creditors’ Trust have been liquidated and proceeds distributed under the
terms of the Plan and the Creditors’ Trust is terminated or until the Trustee resigns or is removed.

       Except as set forth below, the Trustee will be authorized take all actions necessary to
administer the Creditors’ Trust, to protect the assets and enforce or compromise the rights of the
Creditors’ Trust, to retain professionals, to object to claims, to make distributions to the creditors
under the terms of the Plan, and to seek the entry of an order closing the bankruptcy case upon
substantial consummation of the Plan

        The Trustee’s compensation shall be 5% of all disbursements from the Trust.
                                        12
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 16 of 36




       The Trustee shall post a bond in the amount of the maximum estimated balance of the trust
accounts. The cost of the bond shall be borne by the assets of the Trust

        The initial Trustee of the Creditors’ Trust will be designated in writing prior to the hearing
on the confirmation of the Plan.

        A trust committee (the “Trust Committee”) will be formed for the purpose of:

            1.   determining the amount of the trustee’s bond;
            2.   selecting a successor trustee in the event the trustee resigns or is terminated;
            3.   selecting committee members to replace members who resign or are removed;
            4.   approving the commencement of any actions by the Creditors’ Trust;
            5.   approving filing the objection to any claim;
            6.   approving any compromise of claims by the trustee;
            7.   terminating the Creditors Trust after the final distribution to creditors is made.

        There shall be at least three initial members of the Trust Committee to be selected by the
Creditors’ Committee. All Trust Committee decisions will be made by majority vote. Any member
can be removed and replaced by vote of two members. Members of the Trust Committee will not
be compensated for their service on the Trust Committee but may obtain reimbursement for any
out of pocket expenses.

        The Debtor will file the U.S. Trustee’s report and pay the quarterly fee for the 4th quarter
2020. The Creditors’ Trust will be responsible for filing US Trustee’s reports and paying quarterly
fees after that.

         The Trust shall indemnify and hold harmless any person who was, or is, a party, or is
threatened to be made a party, to any pending or contemplated action, suit or proceeding, whether
civil, criminal, administrative, or investigative, by reason of the fact that such person is or was the
Trustee, or an employee of the Trust, or an agent, attorney, accountant, or other professional for
the Trustee, against all costs, expenses, judgments, fines, and amounts paid in settlement actually
and reasonably incurred by such entity in connection with such action, suit, or proceeding, or the
defense or settlement of any claim, issue, or matter therein, to the fullest extent, except to the extent
such liability is determined to be the result of willful misconduct or gross negligence. Costs or
expense incurred by any such entity in defending any such action, suit, or proceeding may be paid
by the Trust in advance of the institution or final disposition of such action, suit, or proceeding, if
authorized by the Trustee or, if such action, suit or proceeding is against the Trustee, by the Trust
Committee.

        The Trust is intended to qualify as a “grantor trust” for federal income tax purposes and
the Plan Trustee shall operate and maintain the Trust in compliance with the guidelines for
liquidating trusts as set forth in Internal Revenue Service Revenue Procedure 94-45, 1994-2 C.B.
684, and Treasury Regulation Section 1.671-4(a) and all subsequent guidelines regarding
liquidating trusts issued by the Internal Revenue Service

       The Creditors’ Trust Agreement will be filed with the court at least five days before the
deadline for voting on the Plan.
                                        13
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 17 of 36




D.      Administrative Expense Claims

       Administrative Claims generally consist of expenses incurred during the chapter 11 case
in administering the bankruptcy case and in operating the Debtor’s business. Administrative claims
generally include claims for providing goods and services to the Debtor and taxes incurred after
the commencement of the case and which are allowable under §503 of the Code (“Operating
Expense Administrative Claims”), the fees of professionals employed by the Debtor and the
Creditors Committee in the bankruptcy case approved by the Bankruptcy Court (“Professional
Fees”), and the United States Trustee’s Fees (“U.S. Trustee’s Fees”).

       The Operating Expense Administrative Claims in the amount of approximately
$625,000 as of October 31, 2020, are scheduled on Exhibit B.

        On the Effective Date of the Plan, the Operating Expense Administrative Claims listed on
Exhibit B shall be paid in the amount listed on Exhibit B, less any payments made on such claims
after October 31, 2020. No other Operating Expense Administrative Claims arising on or before
October 31, 2020 will be paid under the Plan, unless otherwise agreed by the Debtor or upon the
entry of an order of the Bankruptcy Court.

         The holders of any Operating Expense Administrative Claims arising on or before October
31, 2020 which are not on Exhibit B must file an Application for Payment of Administrative Claim
at least five days before the commencement of the hearing on the confirmation of the Plan or such
claims will not be paid under the Plan. If an Application is timely filed, the Debtor may either pay
such claim or reserve funds for payment of such claim and file an objection to such claim. In that
case, such claim will be paid pursuant to any settlement agreement or the entry of an order of the
Court.

       Any Operating Expense Administrative Claims arising after October 31, 2020 will be paid
upon the later of the Effective Date of the Plan or when such claim is due.

       Any vendor who provides goods or services to the Debtor after October 31, 2020 must
submit and invoice to the Debtor within 30 days after providing such goods or services. If a vendor
does not timely submit an invoice, the vendor will not be paid.

       If the Debtor disputes any Operating Expense Administrative Claims arising after October
31, 2020, the Debtor will file an objection to such claim within 30 days of receipt of such claim.
Otherwise the Debtor will pay such claim within 30 days of Debtor’s receipt of such claim.

       As of October 31, 2020, estimated unpaid Professional Fees are $134,000. Estimated
Professional Fees as of the Effective Date of the Plan are estimated to be $175,000.

        All Professional Fees will be paid upon the later of the Effective Date of the Plan and the
date the Professional Fees are allowed by the Court.

       The United States Trustee’s Fees for the 4th quarter 2020 are estimated to be less than
$25,000 and will be paid when due.

                                        14
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
        Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 18 of 36




E.      Analysis and Treatment of Claims

        1.      Class 1 Claims - Allowed Priority Tax Claims

        Class 1 Claims consist of Allowed Claims of governmental authorities for taxes that are
entitled to a priority of payment under §507 of the Bankruptcy Code.

       The Debtor estimates the Allowed Priority Tax Claims to be $604,139.49, consisting of the
claim the New Mexico Taxation and Revenue Department for gross receipts taxes. In addition,
Montgomery County, Texas has filed an ad valorem tax claim for 2018 real property taxes in the
amount of $36,057.52 and the Texas Comptroller has filed a claim for fuel taxes in the amount of
$1,178.33, both of which are disputed.

        The Allowed Priority Claims will be paid in full upon the Effective Date of the Plan.

        The rights of Class 1 creditors are Unimpaired, and so, they are not entitled to vote on the
Plan.

        2.      Class 2 - Allowed Unsecured Claims.

        Class 2 consists of the Allowed Claims of all creditors other than those in Classes 1.

       Under the Plan, the Debtor will pay, or reserve for payment, out of the proceeds of the Plan
Capital Contribution, the Administrative Claims and the Class 1 claims, and establish a reserve to
resolve any disputed Administrative Claims and to assist the Trustee of the Creditors’ Trust. The
Debtor will transfer the balance of the funds to the Liquidating Trust for distribution to the holders
of Class 2 claims on a pro rata basis.

       Contemporaneously with the filing of this Disclosure Statement, Debtor has filed amended
schedules of unsecured claims to reflect credits and adjustments, including deductions for
payments made after this case was commenced, pursuant to the Order Granting In Part And
Denying In Part Motion Of The Debtor To Establish Critical Vendor Payment Procedures
Pursuant To11 U.S.C. §105(A), §363(B) And §1107(A) [Dkt #15] (the “Critical Vendor Order”).

        The total amount of Class 2 claims scheduled by the Debtor as undisputed is $6,742,126,
net of payments made under the Critical Vendor Order.2 The total amount of potential Allowed
Claims based upon the scheduled undisputed claims plus the increased amount stated on the proofs
of claims filed by creditors is $9,130,803. However, in most cases the proofs of claims do not
reflect credit for payments made under the Critical Vendor Order, which were $434,647. In
addition, the Debtor has identified a number of claims that are disputed. The Debtor estimates that
the valid amount of Class 3 claims is under $6.8 million.

        The Allowed Claims of Class 2 creditors will be paid pro rata from the Creditors’ Trust.



2
 This amount may not include additional unsecured claims for breach of a lease or executory contract which the
Debtor may reject at confirmation. See Article V, F. Assumption and Rejection of Leases and Contracts
                                                         15
       DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                                             UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 19 of 36




        The rights of Class 2 creditors are Unimpaired and so they are entitled to vote on the Plan.

        3.        Class 3 Interests – Allowed Equity Interests in the Debtor.

        Class 3 consists of all of the existing equity interest of the Debtor. The Class 3 Interests
shall be terminated on the Effective Date of the Plan

F.      Assumption and Rejection of Leases and Executory Contracts

        The Debtor is a party to the following executory contracts and leases that have not been
rejected during the case:

        Lessor          Address                 Description                               Cure Amount
        HWM             11603 Brittmoore Park   12/1/2018 61 month lease of real property         $29,700.00
        Properties      Drive, Houston, TX      at 12029 Brittmoore Park Drive, Houston,
        LLC             77041                   TX 77041
        Wells Fargo     800 Walnut Street       3/3/2015 Forklift Rental- Hyundai 30L-7A          $12,554.84
        Bank, N.A.      MAC F0005-055, Des      - Model #30L-7A SN 835-cure amount
                        Moines, IA 50309        includes purchase option
        Wells Fargo     800 Walnut Street       4/16/15 Forklift Rental- Hydrostatic -            $40,224.18
        Bank, N.A.      MAC F0005-055, Des      Model C10000XL SN 26281 -cure
                        Moines, IA 50309        amount includes purchase option
        Verizon         PO Box 660108,          Mobile phones - 4 lines                            $3,520.00
                        Dallas, TX 75266-0108

        Reliant         PO Box 650475,        12/1/2018 60 month electricity contract                  $0.00
                        Dallas, TX 75265-0475 with $5,000 est. cancellation fee.

        Comcast         9602 S 300 W. Ste B, 7/1/2020 36 month internet contract with                  $0.00
        Business        Sandy, UT 84070-3302 cancellation fee of $6,000




         The Debtor may assume any executory contracts and unexpired leases (“Executory
Contracts”) at or prior to the Confirmation Hearing by giving notice to the Executory Contract of
its intent to assume it. If the Debtor assumes an Executory Contract the Debtor will pay the Cure
Amounts scheduled on the Chart above to the counterparty to the Contract. The Debtor will also
pay any post-petition amounts due under an assumed Executory Contract.

       If a Counterparty objects to the assumption of its Executory Contract or contests the
proposed Cure Amount, the Counterparty must timely file an objection to the Plan, or such
objection is waived.



                                        16
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 20 of 36




        Any Executory Contracts that are not expressly assumed shall be deemed to be rejected
under the Plan and counterparties to such executory contracts shall have 30 days from the Effective
Date of the Plan to file a Proof of Claim arising out of such rejection.

G.      Claims Allowance Procedure

        The claims of Class 3 creditors will be paid based their pro rata share of funds from the
Creditors’ Trust based on the amount scheduled by the Debtor as undisputed (the “Scheduled
Claims”) unless the creditor has timely filed a proof of claim. Class 3 creditors who have timely
filed Proofs of Claims will be paid their pro rata share of funds from the Creditors’ Trust based on
the amount of their Proof of Claim unless the there is an objection filed to their Proof of Claim. If
an objection is filed, then such creditor shall be paid pursuant to a settlement of the objection or
pursuant to an order of the Court resolving the objection.

        Any party must file an objection to a Proof of Claim within 90 days after the Effective Date
of the Plan.

        The Creditors’ Trust shall establish a reserve for disputed claims to provide for their pro
rate payment to the extent that such claims become Allowed Claims.

H.      Post-Confirmation Procedure

        After confirmation of the Plan, the Bankruptcy Court will rule upon applications for
compensation of professionals, any objections to Administrative Claims, and any objections to
Proofs of Claims. The Debtor will be required to pay U.S. Trustee fees and file quarterly post-
confirmation reports for the fourth quarter 2020 and the Creditors’ Trust will be required to pay
U.S. Trustee fees and file quarterly post-confirmation reports thereafter until such time as a final
decree is entered and the case is closed.

                       VI.     Feasibility of the Plan and Risk to Creditors

        There is no risk to the Creditors under the Plan since the Plan Contribution Payment will
fund all of the obligations under the Plan.

                               VII.    Effect of Confirmation of Plan

1.      Discharge

        Pursuant to the Plan and the Confirmation Order, and except as expressly provided for in
the Plan, the rights afforded in the Plan and the treatment of all Claims shall be in exchange for
and in complete satisfaction, discharge, and release of all claims of any nature whatsoever against
the Debtor and any of the Debtor’s property; and, except as otherwise expressly provided in the
Plan or the Confirmation Order, upon the Effective Date, the Debtor shall be deemed discharged
and released from any and all Claims, including but not limited to demands and liabilities that
arose before the Effective Date, and all debts of the kind specified in sections 502(g), 502(h), or
502(i) of the Bankruptcy Code, whether or not (a) a proof of claim or interest based upon such
debt is filed or deemed filed under section 501 of the Bankruptcy Code; (b) a Claim based upon
                                        17
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 21 of 36




such debt is allowed under section 502 of the Bankruptcy Code; or (c) the holder of a Claim based
upon such debt or interest has accepted the Plan. Except as expressly provided in the Plan, the
Confirmation Order shall be a judicial determination of discharge of all liabilities of the Debtor.
As provided in section 524 of the Bankruptcy Code, such discharge shall void any judgment
against the Debtor at any time obtained to the extent it relates to a Claim discharged and shall
operate as an injunction against the prosecution of any action against the Debtor, or their property,
to the extent it relates to a Claim discharged.

2.      Injunction

        Except as otherwise expressly provided in the Plan or the Confirmation Order, and as
provided in section 1141 of the Bankruptcy Code, from and after the Confirmation Date, all
Creditors and holders of Claims against the Debtor that are discharged pursuant to the Plan or the
Bankruptcy Code are permanently restrained and enjoined from taking any of the following actions
against the Estate, the Debtor, the Reorganized Debtor or any of their property on account of any
such Claims, debts, liabilities or rights: (a) commencing or continuing in any manner any action
or other proceeding of any kind with respect to any such Claim, debt or liability against any Debtor,
the Reorganized Debtor or their property on account of such Claims, debts or liabilities, other than
to enforce any right to a distribution pursuant to the Plan; (b) enforcing, attaching, collecting, or
recovering by any manner or means any judgment, award, decree, or order against any Debtor, the
Reorganized Debtor or their property; (c) creating, perfecting, or enforcing any encumbrance or
lien of any kind against any Debtor, the Reorganized Debtor or their property; (d) asserting any
right or setoff, subrogation, or recoupment of any kind against any obligation due the Debtor, the
Reorganized Debtor or against their property; and (e) performing any act, in any manner, in any
place whatsoever, that does not conform to or comply with, or is inconsistent with, the provisions
of the Plan; provided, however, that each Creditor and holder of a disputed claim may continue to
prosecute its Proof of Claim in the Bankruptcy Court and any creditor and holders of Claims shall
be entitled to enforce their rights under the Plan and any agreements executed or delivered pursuant
to or in connection with the Plan. The foregoing injunction shall extend to any successor of the
Debtor (including, without limitation, the Reorganized Debtor) and their respective property and
interests in property. If allowed by the Bankruptcy Court, any entity injured by any willful
violation of such injunction shall recover actual damages, including costs and attorneys’ and
experts’ fees and disbursements, and, in appropriate circumstances, may recover punitive damages,
from the willful violator.

                                 VIII. Retention of Jurisdiction

        After confirmation of the Plan, the Bankruptcy Court will retain jurisdiction to the extent
provided by 28 U.S.C. §1334. Basically, this means that the Bankruptcy Court will retain
jurisdiction over matters relating to the Plan and to rule on any matters which are pending in the
case.

                           IX.     LIQUIDATION VALUE/ANALYSIS

      One of the requirements to confirm a plan of reorganization is that creditors receive at least
as much as they would under a liquidation of the Debtor under chapter 7 of the Bankruptcy Code.

                                        18
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 22 of 36




It is intended to compare the payments under the Debtor’s proposed Plan to payment under a
chapter 7 liquidation. The Gordon Brothers’ appraisal of machinery and equipment reflects that
the proposed Plan Capital Contribution exceeds the net liquidation value of the Debtor’s assets by
a material margin and eliminates the inherent market risks in the liquidation process. See IV
Analysis and Valuation of Property, B Personal Property.

                     X.      ALTERNATIVES TO THE DEBTOR’S PLAN

        The only alternative to the Debtor’s Plan is liquidation. The Debtor believes that the
distribution to creditors under the Plan will be greater than in a liquidation.

        The Debtor does not believe there would be any distribution to holders of any unsecured
claims if the Secured Creditor were to sell the Debtor’s real property at a foreclosure sale.

                                  XI.     TAX CONSEQUENCES

        The transactions contemplated by the confirmation of the Plan may have an impact on the
tax treatment received with respect to distributions under the Plan. That impact may be adverse to
the creditor or interest holder.

        An analysis of federal income tax consequence of the Plan to creditors, interest holder, and
the Debtor requires a review of the Internal Revenue Code (“IRS Code”), the Treasury regulations
promulgated thereunder, judicial authority and current administrative rulings and practice. The
Plan and its related tax consequences are complex. The Debtor has not requested a ruling from the
Internal Revenue Service with respect to these matters. Accordingly, no assurance can be given as
to the IRS’s interpretation of this Plan.

        The federal income tax consequences of the implementation of the Plan to a creditor will
depend in part on whether, for federal income tax purposes, the obligation from which a creditor’s
claim arose constitutes a “security.” The determination as to whether an obligation for which a
creditor’s claim arose constitutes a “security” for federal income tax purposes is complex. It
depends on the facts and circumstances surrounding the origin and nature of the obligation.
Generally, corporate debt obligations evidenced by written instruments with maturities, when
issued five (5) years or less, or arising out of the extension of trade credit, do not constitute
“securities,” whereas corporate debt obligations evidenced by written instruments with original
maturities over (10) years or more constitute “securities.” Although it appears that most of the
creditors’ claims do not constitute “securities,” the Debtor and their professionals express no view
with respect to whether the obligation for which a particular creditor’s claim arose constitutes a
“security” for federal income tax purposes. Creditors are urged to consult their own tax advisor in
this regard.

        Generally, creditors whose claims arise from obligations that do not constitute “securities”
or whose claims are for wages or services, will be fully taxable exchanges for federal income tax
purposes. Such creditors who receive solely cash in discharge of their claims will recognize gain
or loss, as the case may be, equal to the difference between (i) the amount realized by the creditor
in respect of its claim (other than any claim for accrued interest) and (ii) the creditor’s tax basis in
its claim (other than any claim for accrued interest). For federal income tax purposes, the “amount
                                        19
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 23 of 36




realized” by a creditor who receives solely cash in discharge of its claim will be the amount of
cash received by such creditor. Where gain or loss is recognized by a creditor, the character of
such gain or loss as a long-term or short-term capital gain or loss or as ordinary income or loss
will be determined by a number of factors, including the tax status of the creditor, whether the
obligation from which a claim arose has been held for more than six (6) months, and whether and
to what extent the creditor has previously claimed a bad debt deduction. The capital gains
deduction for individuals and the alternate tax for corporate net capital gains have been repealed
and capital gain is currently taxed to individuals and corporations at their respective maximum tax
rates. However, the definitions of long-term and short-term capital gain or loss have to be repealed.

        Generally, to the extent any amount received (where cash or other property) by a creditor
is received in discharge of interest accrued on its claim during its holding period, such amount will
be taxable to the creditor as interest income (if not previously included in the creditor’s gross
income). Conversely, a creditor will recognize a deductible loss (or, possible, a write-off against a
reserve for bad debts) to the extent any interest accrued on its claim was previously included in
the creditor’s gross income and is not paid in full.

       The Creditors Trust is intended to qualify as a “grantor trust” for federal income tax
purposes and the Plan Trustee shall operate and maintain the Trust in compliance with the
guidelines for liquidating trusts as set forth in Internal Revenue Service Revenue Procedure 94-45,
1994-2 C.B. 684, and Treasury Regulation Section 1.671-4(a) and all subsequent guidelines
regarding liquidating trusts issued by the Internal Revenue Service.

       Accordingly, any income earned by the Creditors Trust will generally be taxable to the
beneficiaries of the Trust.

THE TRANSACTION CONTEMPLATED BY THE CONFIRMATION OF THE PLAN
MAY HAVE AN IMPACT ON THE TAX TREATMENT OF ANY CREDITOR OR
EQUITY INTEREST HOLDER. THAT IMPACT MAY BE ADVERSE TO THE
CREDITOR OR EQUITY INTEREST HOLDER. NOTHING HEREIN IS INTENDED TO
BE ADVICE OR OPINION AS TO THE TAX IMPACT OF THE PLAN ON ANY
INDIVIDUAL CREDITOR OR EQUITY INTEREST HOLDER. EACH CREDITOR AND
EQUITY INTEREST HOLDER IS CAUTIONED TO OBTAIN INDEPENDENT AND
COMPETENT TAX ADVICE PRIOR TO VOTING ON THE PLAN.

                      XII.    PENDING AND POTENTIAL LITIGATION

A.      Pending Litigation

        There were several lawsuits filed by creditors against the Debtor before the commencement
        of the case listed in the Debtor’s Statement of Financial Affairs that were stayed by the
        automatic stay upon the commencement of this case. The Debtor believes that any
        remaining disputes in those lawsuits will be resolved through the claims process in this
        Court.



                                        20
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 24 of 36




B.      Avoidance Actions

       There are several types of “avoidance actions” established by the Bankruptcy Code for the
benefit of Debtor, including: actions to recover avoidable preferences under §547 of the
Bankruptcy Code; actions to recover fraudulent conveyances under §§ 544 and 548 of the
Bankruptcy Code, actions to recover unauthorized post-petition transfers under §549 of the
Bankruptcy Code, and actions to invalidate and avoid liens under §§ 544 and/or 545 of the
Bankruptcy Code.

        Included in the Statement of Financial Affairs on file with the Bankruptcy Court and
available for review by interested parties is a disclosure of payments and transfers made to
creditors by the Debtor within 90 days of the bankruptcy filing as well as other required
disclosures, if any. At the present time, the Debtor does not intend to pursue any preference or
fraudulent conveyance actions as the Plan proposes to pay all creditors in full. However, the Debtor
(prior to the Effective Date) and Reorganized Debtor (after the Effective Date) reserve the right to
pursue any and all causes of action arising under the Bankruptcy Code and applicable law against
any persons, and the Plan preserves such rights.

C.      Other Litigation

       The Debtor is not aware of any potential non-bankruptcy claims and causes of action that
the Debtor has against third parties.

D.      Preservation of Claims

        The net proceeds, if any, from potential claims of the Debtor are speculative and uncertain
and therefore no value has been assigned to any recoveries. Furthermore, it should not be assumed
that because any existing or potential litigation claim has not yet been pursued or may not fall
within the list above that any such claim has been waived. While the Debtor has attempted to
identify claims which may be pursued, its investigation is ongoing and the failure to list any
potential or existing claim generally or specifically is not intended to limit the rights of the Debtor
or Reorganized Debtor to pursue any such action. Unless a claim against any person or entity is
expressly waived, relinquished, released, compromised or settled as provided or identified in the
Plan or any Confirmation Order, the Debtor and the Reorganized Debtor expressly reserve all
claims for later adjudication. Therefore, no preclusion doctrine, including, without limitation, the
doctrines of res judicata, collateral estoppel, issue preclusion, claim preclusion, estoppel (judicial,
equitable or otherwise) or laches shall apply to such claim upon or after the confirmation or
consummation of the Plan.

        All claims of any kind or character whatsoever owed to the Debtor by third parties or
against third parties in favor of the Debtor or the Debtor’s estate to the extent not specifically
compromised and released pursuant to the Plan, will be preserved and retained by the Reorganized
Debtor for and against third parties, whether currently known or unknown. Only those claims
specifically and expressly compromised and released pursuant to the Plan are excepted from the
foregoing.


                                        21
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
       Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 25 of 36




                               XIII. SOLICITATION OF VOTES

        The Debtor has devoted substantial effort to preparation of its Plan of Reorganization. The
Debtor believes that the Plan represents a fair adjustment of their relationship with the creditors
and will result in payment in full to creditors. The Debtor believes that the Plan is superior to a
liquidation of or foreclosure on Omni Bay, which likely reduce the recovery for unsecured
creditors. Therefore, the Debtor requests that all creditors vote in favor of its Plan of
Reorganization.

        Dated: November 19, 2020

                                               PLAN PROPONENT:

                                               NEWSCO INTERNATIONAL ENERGY
                                               SERVICES USA, INC.


                                               By: //Billy Melville
                                                   Billy Melville
                                                   Chief Executive Officer


                                               DRAFTED and APPROVED:




                                               Stephen A. Roberts
                                               Clark Hill Strasburger
                                               720 Brazos, Suite 700
                                               Austin, TX 78701
                                               (512) 499-3624
                                               sroberts@clarkhill.com

                                               COUNSEL FOR NEWSCO INTERNATIONAL
                                               ENERGY SERVICES USA, INC.




                                        22
      DISCLOSURE STATEMENT OF NEWSCO INTERNATIONAL ENERGY SERVICES USA, INC.
                               UNDER 11 U.S.C. § 1125
CLARKHILL\J1452\397071\261299332.v2-11/18/20
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 26 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 27 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 28 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 29 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 30 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 31 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 32 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 33 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 34 of 36
Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 35 of 36
            Case 19-36767 Document 204 Filed in TXSB on 11/19/20 Page 36 of 36


Newsco Int'l Energy Services USA Inc.
Vendor Aged Summary As at 10/31/2020 - Post Petition Liabilities

Vendor                                                 Amount
B&T Rentals                                                  32,945.80
Big Boy Haulers Inc.                                          1,378.25
Big H Transport LLC                                          10,252.00
Coverall North America, Inc.                                    243.56
DISA Global Solutions                                         1,228.86
Discovery Benefits                                              629.00
Expedited Logistics and Freight Svc LLC                       6,425.00
FEDEX                                                           112.13
Global Edge 2020 Inc                                          3,415.55
Gordon Technologies, Inc.                                    17,959.03
Gorman Uniform                                                  469.94
HWM Properties, LLc                                           2,850.00
Magnetic Variation Services, LLC                              7,400.00
MM Fluid Solutions LLC                                        4,956.25
Newsco Energy Services - Calgary                             38,961.68
On Point Logistics LLC                                          400.00
Phoenix Technology Services                                 198,834.68
Skogen Cometto & Assoc                                        4,050.00
Sniper Drilling IAE international                            62,968.88
Telemetrix USA Inc                                           18,090.57
VOYA                                                          1,090.00
Weatherford                                                  19,960.58
AIRGAS                                                        1,264.18
Black Hills Energy                                            4,761.44
Century Link Business Services                                1,831.43
City of Casper                                                  112.47
DeWitt Water System & Service                                    54.38
Hilltop Laundromat / Bubbles R Us                               394.01
Rocky Mountain Power                                          3,193.81
Salt Creek Properties LLC (Eastland Development LLC)         53,933.14
Total Vendor Balances as of 10.31.20                        500,166.62

NM Tax & Revenue*                                           156,265.90

Total                                                       656,432.52


* Post filing tax                                           137,511.60
* Interest on post filing tax                                18,754.30
                                                            156,265.90
